William Deckelman, J.
This is a proceeding under article 78 of the Civil Practice Act and section 282 of the Town Law for an order directing that the proceedings, decision and action of the Planning Board of the Town of Lloyd, Ulster County, N. Y., be reviewed and corrected according to law and pursuant to section 282 of the Town Law.
The respondents constitute the Planning Board of said Town of Lloyd, appointed pursuant to section 27Í of the Town Law.
It does not appear that the Town Board of the Town of Lloyd adopted any ordinance effecting the issues involved in this proceeding, either in pursuance of section 261 of the Town Law or otherwise.
*56Section 272 of the Town Law so far as applicable here provides : ‘1 The planning board may adopt rules and regulations in respect to procedure before it and in respect to any subject matter over which it has jurisdiction under this article or any other statute, after public hearing by the planning board and subject to the approval of the toiun board.” (Italics supplied.)
It appears that said Planning Board has not adopted any rules or regulations in respect to any subject matter over which it has jurisdiction.
In my opinion, in the absence of an ordinance adopted by the Town Board, and in the absence of such rules and regulations, adopted after a public hearing and approval by the Town Board any action or proceeding by such Planning Board is void and of no effect.
Until such time as the said Town Board of the Town of Lloyd adopts an ordinance as authorized by the Town Law or until said Planning Board adopts rules and regulations in respect to any subject matter over which it has jurisdiction under the Town Law, or any other statute, after a public hearing, and after approval by said Town Board the action of such Planning Board is void and of no effect.
Submit order annulling and setting aside the decision of the said Planning Board, with $50 costs.